Citation Nr: 0124611	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-34 038A	)	DATE
	)
	)
THE ISSUES

1.  Whether a July 1986 Board of Veterans' Appeals (Board) 
decision that assigned a 30 percent disability evaluation for 
schizo-affective disorder and denied an effective date prior 
to April 1985 should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether a November 1987 Board decision that denied an 
evaluation in excess of 30 percent for schizo-affective 
disorder and denied entitlement to a total disability 
evaluation based on individual unemployability (TDIU) should 
be revised or reversed on the grounds of clear and 
unmistakable error.

3.  Whether a January 1989 Board decision that denied an 
evaluation in excess of 50 percent for schizo-affective 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Thomas H. Johnson, Jr., 
Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1962.

The appellant is the veteran's fiduciary and spouse.  This 
matter comes before the Board as an original action on the 
motion of the appellant alleging clear and unmistakable error 
of July 1986, November 1987, and January 1989 Board 
decisions.  The Board previously denied the appellant's 
claims in February 2000.  However, by Memorandum Decision 
issued in March 2001, the Court of Appeals for Veterans 
Claims (Court) vacated and remanded the February 2000 Board 
decision due to the holding of Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) that invalidated the 
pleading requirements of 38 C.F.R. § 20.1404(b) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a July 1986 Board decision, the Board assigned a 30 
percent disability evaluation for schizo-affective disorder 
and denied an effective date prior to April 1985.

3.  The July 1986 Board decision was reasonably supported by 
the evidence of record and is not shown to have been clearly 
and unmistakably erroneous, either in fact or law.

4.  In a November 1987 Board decision, the Board denied an 
evaluation in excess of 30 percent for schizo-affective 
disorder and denied entitlement to TDIU.

5.  The November 1987 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.

6.  In a January 1989 Board decision, the Board denied an 
evaluation in excess of 50 percent for schizo-affective 
disorder. 

7.  The January 1989 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSIONS OF LAW

1.  The July 1986 Board decision that assigned a 30 percent 
disability evaluation for schizo-affective disorder and 
denied an effective date prior to April 1985 was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (2000). 

2.  The November 1987 Board decision that denied an 
evaluation in excess of 30 percent for schizo-affective 
disorder and denied entitlement to TDIU was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400, 20.1403 (2000). 

3.  The January 1989 Board decision that denied an evaluation 
in excess of 50 percent for schizo-affective disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1400, 20.1403 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  More recently the VA also promulgated 
regulations to effectuate the provisions of the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The law and 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to her claim.  The Board 
observes that it remains questionable whether the VCAA 
applies to an original action before the Board as is present 
in this case.  However, even if applicable, the Board finds 
that the moving party was provided adequate notice and 
assistance as to the evidence needed to substantiate her 
claims and that she will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
In this regard it is noted that the moving party was advised 
repeatedly in letters sent by the Board to her and her 
attorney of the evidentiary requirements to satisfy a CUE 
claim.  Furthermore, in adjudicating a claim of CUE in a 
prior decision, the Board may only considered the evidence 
then of record at the time of the prior Board decision.  
Thus, further development would be futile.

I.  Finality of Board's Decisions:

In the instant case, one of the arguments the moving party 
and his attorney have made is that there is CUE in the 
Board's July 1986, November 1987, and January 1989 decisions 
because the Board failed to remand to obtain the records 
pertaining to the veteran's Social Security Administration 
(SSA) disability award of June 1986.  A claim of CUE is a 
collateral attack on a prior final RO or Board decision.  
Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) citing 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In this 
regard, a breach of the duty to assist is not the type of 
error that can provide the basis for a CUE claim.  Hayre, 188 
F.3d at 1333-34; see Baldwin v. West, 13 Vet. App. 1, 7 
(1999); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

However, the U.S. Court of Appeals for the Federal Circuit 
has held that a breach of the duty to assist, in cases of 
"grave procedural error", the Board decisions are not final 
for purposes of appeal.  Hayre, 188 F.3d at 1333 (where there 
is a breach of the duty to assist in which VA fails to obtain 
pertinent service medical records specifically requested by 
the claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).  Thus, if there was such a grave procedural 
error in the prior Board decisions at issue, the finality of 
the prior Board decisions would be vitiated.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Tetro v. Gober, 14 Vet. App. 100 (2000) addressed the 
question of whether the failure to obtain the appellant's SSA 
records was such a "grave procedural error" as to warrant 
tolling the finality of the Board's 1986, 1989, and 1990 
decisions.  The Board decision before the Court in Tetro was 
issued in 1990 and the Court noted that in 1990 the VA's duty 
to assist was not as well defined as it is now.  See Tetro, 
14 Vet. App. at 104.  In fact, the Court had not yet issued 
its decisions which clearly extended the duty to assist to 
include the obligation to request relevant SSA records.  See 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (where VA 
has SSA decisions determining disability and unemployability 
for SSA purposes, VA is required to obtain SSA records 
relating to those decisions).  Furthermore, like the facts 
before the Court in Tetro, the Board in its prior decisions 
did include information from the SSA, specifically, the SSA's 
decision letter and copies of the medical examination report 
on which the SSA decision was based.  Similarly, the Court 
noted in Tetro that although the VA never requested the SSA 
records, the Board did utilize the necessary information 
contained in the SSA decision in making its 1990 decision as 
well as the medical opinion of the physician relied upon in 
the SSA decision.  See Tetro at 110.  The Court, in Tetro, 
then concluded that "the Board's failure in 1990 to obtain 
the SSA records, while it would currently constitute a breach 
of the duty to assist, did not give rise to a grave 
procedural error comparable to that in Hayre."  See Tetro at 
110-111.

Thus, the Board likewise concludes in the instant case that 
the failure to obtain the moving party's SSA records is not 
demonstrated to have vitiated the finality of the Board's 
July 1986, November 1987, and January 1989 decisions; and 
thus, these decisions are subject to revision on the grounds 
of CUE, discussed herein below. 38 U.S.C.A. § 7111(a).

II.  CUE in prior Board decisions:

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
VA General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Clear and unmistakable error also 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

I. July 1986 Board decision

The record shows that the Regional Office (RO) initially 
granted service connection for schizophrenic reaction, 
paranoid type, in a May 1963 rating decision and assigned a 
noncompensable evaluation effective from October 1962.  The 
RO based its determination upon evidence of diagnosis and 
treatment of schizophrenic reaction during active service.  
In a July 1985 rating decision, the RO assigned a 10 percent 
evaluation effective from April 1985, the date of VA 
outpatient treatment.  The veteran appealed this decision, 
claiming that he was totally disabled from the date of his 
discharge from active service.  He contended that he was 
unemployable due to severe symptomatology.

At the time of the Board's July 1986 decision, the pertinent 
evidence of record included a September to October 1981 VA 
hospitalization report, an April 1985 VA outpatient report, a 
June 1985 VA examination, an August 1985 VA hospitalization 
report, a January 1986 report from Charles Robertson Vernon, 
M.D., and a February 1986 personal hearing transcript.

The VA hospitalization report dated September to October 1981 
diagnosed the veteran with borderline personality disorder.  
The April 1985 VA outpatient entry showed that the veteran 
presented with complaints of nervousness, anxiety, and sleep 
impairment.  The veteran was oriented, with intact judgment, 
and an appropriate affect.  No thought disorder or psychotic 
process was present.  His mood was mildly depressed.  The 
veteran was assessed with generalized anxiety disorder with 
depression versus adjustment disorder with mixed mood.  

During the June 1985 VA examination, the veteran reported 
that he was currently unemployed due to high blood pressure 
and blackouts.  He complained of tension, sleeplessness, 
avoidance of social contact, and difficulty maintaining 
employment.  Upon examination, the veteran appeared tense and 
somewhat restless.  Speech and memory were adequate.  He was 
diagnosed with schizo-affective disorder, and personality 
disorder, by history.  In August 1985, the veteran presented 
to the VA hospital with complaint of blackouts.  Objective 
findings were essentially negative.  

In his January 1986 report, Dr. Vernon stated that the 
veteran had a history of paranoid schizophrenia and that his 
mental disorder was at a borderline status with severe 
personality sensitivity and mental fragility.  The veteran 
maintained a semblance of functional integrity by markedly 
restricting his sphere of daily activities and constricting 
social interactions.  Depression with suicidal ideation was a 
recurrent symptom and he had suffered several episodes of 
decompensation in the workplace.  The veteran's symptoms 
included thinking disorder, suspiciousness, fearfulness, 
extreme sensitivity, social phobia, and explosive potential.  
He was diagnosed with paranoid schizophrenia and 
hypertension.  Dr. Vernon gave a guarded prognosis and opined 
that the veteran's impairment was severe.

The veteran and the appellant appeared at a personal hearing 
before the Board in February 1986.  The veteran testified 
that he currently used prescription medication and received 
regular psychiatric treatment.  He could not maintain 
employment because of his inability to be near others.  He 
spent his time at home performing household tasks.  The 
appellant described the veteran's anxiety and social 
isolation.  She also testified that he could not obtain 
employment because of his high blood pressure.  

Prior to November 7, 1996, the criteria for rating 
psychiatric disabilities provided that a 30 percent 
evaluation was warranted where there was definite social and 
industrial impairment.  A 50 percent evaluation was warranted 
for considerable social and industrial impairment, and a 70 
percent evaluation was assigned for severe impairment.  A 100 
percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.130 (1996). 

Upon a review of the law and record before the Board at the 
time of the July 1986 decision, the Board concludes that the 
correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  In its July 1986 decision, the Board 
granted an evaluation of 30 percent, finding that the 
veteran's symptoms represented definite social and industrial 
impairment from the date of the April 1985 VA outpatient 
treatment.

The Board recognizes that the appellant contends that the 
veteran was totally disabled since his discharge from service 
and that Dr. Vernon described the veteran's impairment as 
severe.  However, the Board explicitly considered all of the 
evidence of record and determined that the veteran's overall 
symptoms represented only definite impairment.  A 
disagreement as to how the facts were weighed or evaluated 
cannot be a basis for the finding of clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d).  Accordingly, the Board 
decision of July 1986 was not clearly and unmistakably 
erroneous and the appellant's motion must be denied.


II. November 1987 Board decision

At the time of the Board's November 1987 decision, the 
pertinent evidence of record included a June 1986 award 
determination from the Social Security Administration, an 
August 1986 statement from the veteran, a November 1986 
report from Dr. Vernon, a November 1986 application for TDIU, 
March and April 1987 letters from the veteran's former 
employer, a May 1987 letter from the appellant, a June 1987 
report from Dr. Vernon, and an October 1987 Informal Hearing 
Presentation.

The June 1986 letter from the Social Security Administration 
stated that the veteran was entitled to disability benefits 
effective January 1986.  In his August 1986 statement, the 
veteran claimed that the Social Security Administration found 
him totally disabled due to his psychiatric disorder.  A 
November 1986 report from Dr. Vernon reiterated the findings 
of his January 1986 report.  

In his application for TDIU, the veteran reported that he 
last worked as a truckdriver in February 1986.  He claimed 
that he could no longer work because of his high blood 
pressure, and he believed that his psychiatric disorder had 
an effect on his hypertension.  In a March 1987 letter from 
the veteran's former employer, she reported that the veteran 
worked from September 1985 to February 1986 and that he lost 
no time from work due to disability.  He resigned due to 
medical problems.  In an amended April 1987 letter, she wrote 
that the veteran missed approximately one week of work in 
1985 and approximately twelve days of work in 1986 for 
illness and doctors' appointments.

In May 1987, the appellant submitted a letter that described 
the veteran's symptoms, including paranoia and anger.  In 
June 1987, Dr. Vernon reported that the veteran's status was 
unchanged.  He continued to have periods of decompensation 
and anger, and was suspicious of others.  Mental functions 
were intact and judgment and insight were good.  The use of 
medication and support from his wife helped the veteran to 
maintain a normal semblance of life.  An attached summary of 
office visits showed that the veteran saw Dr. Vernon several 
times each month from November 1986 through June 1987.

In its October 1987 Informal Hearing Presentation, the 
veteran's former representative recommended that the case be 
remanded to obtain the Social Security Administration 
records, as well as complete outpatient treatment records and 
a VA examination.

Upon a review of the law and record before the Board at the 
time of the November 1987 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  In its November 1987 decision, the Board 
confirmed the assignment of a 30 percent evaluation for 
definite social and occupational impairment.  The Board also 
found that the veteran was not rendered unemployable by his 
service-connected disability. 

The Board recognizes that the appellant contends that the 
veteran was totally disabled and that the VA failed in its 
duty to assist when it did not obtain the Social Security 
Administration records identified by the veteran.  However, 
the Board finds no merit to the contention that the failure 
to assist the veteran in the development of his claim 
constituted clear and unmistakable error.  As indicated 
above, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board concedes that the Court has ruled on the importance 
of the VA obtaining Social Security Administration medical 
evidence and to retrieve service medical records and records 
of other federal agencies when specifically requested by a 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); Hayre v. West, 
No. 95-984 (U.S. Vet. App. June 14, 2001).  However, these 
decisions have not concluded that such a failure would 
constitute clear and unmistakable error.

Finally, as discussed above, a disagreement as to how the 
facts were weighed or evaluated cannot be a basis for the 
finding of clear and unmistakable error.  Based upon the 
facts before the Board in November 1987, it determined that 
the veteran's service-connected schizo-affective disorder did 
not render him unable to secure or follow a substantially 
gainful occupation and therefore, denied a grant of TDIU.  
See 38 C.F.R. § 3.340.  At present, the Board cannot identify 
any error of fact or law in the November 1987 Board decision.  
Accordingly, the Board decision of November 1987 was not 
clearly and unmistakably erroneous and the appellant's motion 
must be denied.

III. January 1989 Board decision

In May 1988, the RO assigned a 50 percent evaluation for 
schizo-affective disorder from January 1988, the date of VA 
outpatient care.  The veteran appealed this decision, 
claiming that he was entitled to a higher rating because he 
was totally disabled.  At the time of the Board's January 
1989 decision, the pertinent evidence of record included a 
January 1988 VA outpatient report, a May 1988 letter from Dr. 
Vernon, and a May 1988 VA examination.

VA outpatient records show that the veteran presented in 
January 1988 with complaints of irritability, social 
isolation, sleeplessness, and depression.  He also reported 
auditory hallucinations and was diagnosed with schizophrenia.  
In May 1988, Dr. Vernon wrote that he continued to treat the 
veteran for paranoid schizophrenia.  The veteran's social 
functioning and employability were severely restricted.

At a VA examination in May 1988, the veteran reported that he 
continued to receive psychiatric care and to take 
prescription medication.  He complained of paranoia, 
isolation, depression, restlessness, and agitation.  During 
the interview, the veteran appeared tense and restless; 
however, speech was coherent and memory was adequate.  He was 
diagnosed with schizo-affective disorder.

Upon a review of the law and record before the Board at the 
time of the January 1989 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  In its January 1989 decision, the Board 
found that the veteran continued to be oriented in four 
spheres; therefore, his impairment was no more than 
considerable and an evaluation in excess of 50 percent was 
not warranted.  The Board finds that this determination was 
based upon the facts before the Board at that time and that 
the Board properly evaluated all of the evidence before it.

Finally, the Board recognizes that the veteran is currently 
assigned a 100 percent evaluation and that the appellant 
believes that this evaluation should be assigned from the 
date of his discharge from active service.  However, the 
Board determined on three previous occasions that the 
veteran's symptomatology did not yet cause total disability.  
These determinations were supported by the evidence of record 
and the applicable law.  Subsequently acquired evidence 
cannot serve as the basis of a finding of clear and 
unmistakable error.  Therefore, the Board decisions of July 
1986, November 1987, and January 1989 are final and cannot be 
revised or reversed on the grounds of clear and unmistakable 
error.



ORDER

As the Board did not commit clear and unmistakable error in 
the July 1986 decision, the motion is denied.

As the Board did not commit clear and unmistakable error in 
the November 1987 decision, the motion is denied.

As the Board did not commit clear and unmistakable error in 
the January 1989 decision, the motion is denied.




		
	SANDRA L. SMITH
Acting Member, Board of Veterans' Appeals



